Citation Nr: 1411921	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash, claimed as chloracne.

2.  Entitlement to service connection for porphyria cutanea tarda.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in January 2012, and the claims were remanded to attempt to obtain additional pertinent service treatment records.  In the instant case, the Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a skin rash is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A July 1994 rating decision denied service connection for a skin rash, and the Veteran did not timely file a notice of disagreement with that decision.

2.  Evidence associated with the claims file after July 1994 includes relevant service department records that were not of record at the time of the July 1994 rating decision and that could have been previously obtained.

3.  The weight of the probative evidence is against a finding that the Veteran has porphyria cutanea tarda.


CONCLUSIONS OF LAW

1.  The service department records that were recently added to the record constitute service record evidence that could have been previously obtained and requires VA to reconsider the claim for service connection for a skin rash.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.156(c) (2013).

2.  Porphyria cutanea tarda was not incurred in or aggravated by active service, it is not the result of or aggravated by a service-connected disability, and a relationship between porphyria cutanea tarda and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis will focus on the most salient and relevant evidence and on what that evidence shows, or fails to show, on the claims decided.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated August 2006 provided the Veteran with all necessary notice, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the duty to notify has been satisfied, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA treatment records, and private treatment records have been obtained, to the extent available.  In October 2012, the Veteran was provided with a VA examination addressing his claimed disability.  The VA examiner reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided a diagnosis and opinion consistent with the remainder of the evidence of record.  The Board finds that the opinion is adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has contended otherwise.

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for November 2011.  The Veteran did not appear for that hearing.  The hearing request is deemed withdrawn because the Veteran failed to report for the hearing or provide good cause for that absence, and he has not otherwise requested that the hearing be rescheduled.  38 C.F.R. § 20.704 (2013).  Thus, the Board finds that additional development is not necessary with respect to the Veteran's claims and that VA has fully satisfied both the duty to notify and duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Skin Rash

A July 1994 rating decision denied service connection for a skin rash.  The Veteran did not timely file a notice of disagreement with that decision, and it became final.  Evidence associated with the claims file after July 1994 includes relevant service department records that were not of record at the time of the July 1994 rating decision, but that could have been obtained. 

The issue, to date, has been identified as whether new and material evidence has been received to reopen a claim for service connection for a skin rash.  However, the Board notes that the service medical records that have been added to the record constitute service evidence that could have been previously obtained and requires VA to reconsider the claim.  38 C.F.R. § 3.156(c) (2013).  VA must accordingly reconsider the matter de novo.

Service Connection for Porphyria Cutanea Tarda

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

There must be competent evidence of a current disability.  Current disability means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  A current disability exists if the diagnosed disability is present at or contemporary to the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement to service connection to present disabilities.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In October 2012, a VA examiner noted that there was no evidence in the Veteran's medical records suggesting that he had ever been diagnosed with porphyria cutanea tarda.  The Board otherwise observes that there are no treatment records otherwise suggesting that the Veteran has porphyria cutanea tarda.  Therefore, as the VA examiner concluded that the Veteran does not have porphyria cutanea tarda and there is no other competent evidence showing any diagnosis of porphyria cutanea tarda, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has porphyria cutanea tarda.  

The Board acknowledges the Veteran's belief that he has porphyria cutanea tarda, and he is competent to testify as to symptomatology such as experiencing skin rashes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has been provided with an examination of claimed porphyria cutanea tarda based in part on the competency of his reports of symptoms.  Notwithstanding the Veteran's reported symptoms, the objective evidence does not show that the Veteran has porphyria cutanea tarda.

The Veteran, as a lay person, is not competent to opine that any symptomatology, such as a skin rash, is attributable to a particular underlying disability, such as porphyria cutanea tarda.  That requires medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are therefore insufficient to establish the presence of porphyria cutanea tarda, and his opinions regarding the presence porphyria cutanea tarda are outweighed by the weight of the objective evidence that does not establish such a disability at any time during the course of the appeal.  

Without medical evidence of a current disability, the Board finds that the claim of entitlement to service connection for porphyria cutanea tarda must be denied.  The Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Reconsideration of the claim of entitlement to service connection for a skin rash is granted.

Service connection for porphyria cutanea tarda is denied.


REMAND

Unfortunately, additional development of the record is required before the Board may make a decision on the claim of entitlement to service connection for a skin rash.

The Veteran was provided with a VA examination in October 2012.  The examiner diagnosed the Veteran with tinea cruris and opined that condition was not related to the Veteran's claimed porphyria cutanea tarda.  However, the examiner did not opine as to whether the diagnosed condition of tinea cruris was related to active service.  Accordingly, on remand, the Veteran should again be examined to determine the relationship, if any, between any currently diagnosed skin condition and his active duty service.

Accordingly, the claim is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a dermatologist.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be accomplished.  After diagnosing any skin disabilities present, the examiner should offer an opinion with a complete rationale as to whether it is at least as likely as not (50 percent probability or greater) that tinea cruris and or other skin disability is related to any incident in service.  It should be assumed that the Veteran was exposed to herbicide agents while serving in Vietnam.  The significance, if any, of the Veteran's December 1969 in-service treatment for an abscess should be addressed.

2.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


